Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 06/21/2019:
Claims 1-11 and 13-30 have been examined.
Claim 12 withdrawn from consideration.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters/numbering for “control logic” and its elements/components in fig. 4 do not match reference characters/numbering for “control logic” and its elements/components in the specification.
2.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
1.	The disclosure is objected to because of the following informalities: Para [0049-0050] in the originally filed specification and Para [0055-0056] in the published specification both indicate that the following features/components: “control logic 500;” “a navigation module 510;” “a preparation module 520;” “an earth removal module 530;” “a volume check module 540;” “a soil property module 550;” “navigation module 510” are shown in fig. 4. However, the numbering of the features/components shown in fig. 4 does  appropriate correction is required.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1 and 29-30 recite the limitation "the locations" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.2	Claims 1 and 29-30 recite the limitation "a site,” in the claim preambles, and the limitation “site,” in the bodies of the claims, which is unclear whether the same “site” is being claimed, or different “sites” are being claimed, which renders the claims indefinite.
For the purpose of this examination, it will be interpreted that the same “site” is being claimed. 
1.1.3	Claims 1-23 and 25-30 recite the limitation "earth,” in both claim preambles and bodies of the claims, while claim 24 recites the limitations “earth” and “the earth,” in the body of the claim, BUT, HOWEVER, claim 24 also recite the limitation “earth at the second location,” which is unclear which earth 
The Examiner finds that at least the following corresponding limitations/features, in claim 1, need to be corrected as the following: “… retrieving earth from a first of the locations within site with a tool physically coupled to the EV; … releasing the earth  from the tool onto the surface of the second location.”
Similar to the above the, following corresponding limitation/feature, in claim 6, needs to be corrected as the following: “6. The method of claim 1, wherein releasing the earth  onto the surface of the second location further comprises one of the following…”
Similar to the above the, following corresponding limitation/feature, in claim 15, needs to be corrected as the following: “… releasing the earth  from the tool onto the surface of the dump pile …”
Similar to the above the, following corresponding limitation/feature, in claim 16, needs to be corrected as the following: “… releasing the earth  from the tool onto the surface of the identified location …”
Similar to the above the, following corresponding limitation/feature, in claim 24, needs to be corrected as the following: “24. The method of claim 1, wherein, when executed, the set of instructions causes the EV to measure the compaction level of the earth  at the second location by …”
Similar correction(s) to other claims 17-19, 23 and 27 need to be made to clarify which earth is which, whether it is an earth on construction site, or an earth in the bucket (tool, in the instant case) of the excavator. 
For the purpose of this examination, it will be interpreted that, where it is applicable, there is an earth on construction site, and there is an earth in the bucket (tool in the instant case) of the excavator. 
1.1.4	Claims 6 and 25 recite the limitation "the ground surface" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.5	Claim 6 recites the limitation "the angle [of the tool]" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.6	Claim 9 recites the limitations "the relative position,” “the distribution [of hydraulic pressure],” “the drive system,” “the orientation [of the tool],” “the position [of the EV within the coordinate space]” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
1.1.7	Claim 9 recites the limitations "the relative position,” which is unclear what position it is, whether it position of the EV vehicle, or position of its tool, or position of its leading edge, or what, and what this position shall relate to in order to be considered as “a relative position,” which renders the claim indefinite. Clarification and/or appropriate correction is required. 
For the purpose of this examination, it will be interpreted that the claimed “relative position” relates to positioning of “leading edge” of the tool. 
1.1.8	Claim 10 recites the limitations "the absolute position [of the chassis],” “the chassis” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
1.1.9	Claim 12 recites the limitations/features "… tracking the absolute position that comprises measuring a quantity with the measurement sensor mounted on the EV and converting the measurement to an absolute position using forward kinematics,” which is unclear which “absolute position” is being tracked, and which “absolute position” is a result of converting the measurements being used in the tracking the first “absolute position,” which renders the claim indefinite. Clarification and/or appropriate correction is required. 
For the purpose of this examination, claim 12 is withdrawn from consideration, because of its non-clarity.  
1.1.10	Claim 13 recites the limitation "the set of coordinates” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.11	Claim 15 recites the limitation "the dump pile” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.12	Claim 17 recites the limitation "the volume of earth” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.13	Claim 20 recites the limitation "earth at the second location” twice, which is unclear whether the same “earth at the second location” is being claimed, or different “earth at the second location” is being claimed, which renders the claim indefinite.

1.1.14	Claim 21 recites the limitation "the position of the tool [relative to the surface]” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.15	Claim 22 recites the limitation "the position in contact with the surface” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.16	Claim 23 recites the limitation "the speed of the tool” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.17	Claim 25 recites the limitation "the accessed graph” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.18	Claim 28 recites the limitations "the volume of each target compaction;” “the plurality” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
1.1.19	Claims 2-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 7, 9-11, 13-15, 22-23 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Avitzur (Pub. No.: US 2013/0006484A1) in view of Clark (Pub. No.: US 2008/0097672A1).
As per claims 1 and 29-30, Avitzur discloses through the invention (see entire document), a method / non-transitory computer readable storage medium / system for filling earth at a site (see entire document, particularly fig. 1-2, abstract, Para [0014, 0016, 0019-0020, 0023] – teaching autonomous operation(s) of an earth moving machine), comprising: 
accessing, from a computer memory communicatively coupled to an excavation vehicle (EV), an elevation map of the site, the elevation map describing a target elevation for earth at a plurality of locations within the site (see entire document, particularly fig. 1-2, abstract, Para [0015, 0017-0020, 0039-0047, 0051] – teaching providing mapping data in respect of a mission area; determining a position of the EMM in respect of the mission area; determining, based on at least the mapping data and the mission objective, one or more segments within the mission area, wherein each segment is associated with a disposal point; mission computer configured to receive data in respect of a mission, the data that includes at least a mission 
executing, with a computer communicatively coupled to the excavation vehicle, a set of instructions (see entire document, particularly fig. 1-2, Para [0031-0033] – teaching computer program stored in a computer readable storage medium; variety of programming languages may be used to implement the teachings of the inventions) comprising: 
relocating/transporting/moving earth from a first of the locations within site, with a tool physically coupled to the EV, to a second of the locations, the second location located a physical distance away from the first location (see entire document, particularly fig. 1-3, 6-7, Para [0027, 0042, 0050-0051, 0060, 0063, 0076-0077] – teaching Control Module 235 configured to drive and steer EMM 110 and to position Implement 120 in respect of the surface of the mission area; Control Module 235 that operates a Driving Module 245 which is configured for driving and steering EMM 110 to the mission area boundary; Implement Positioning Module 250 configured to receive positioning instructions from EMM Control Module 235 and control the position of Implement 120 for example, according to the calculated implement trajectory; a result of the recalculation of implement trajectory, the disposal point that may be moved from its previous location to a new location; Mission Computer 140 configured to utilize the data received from positioning utility (e.g. DGPS 150 and INS 160), for example, for navigating EMM 110 to a pre-defined mission area, navigating and operating EMM 110 within the mission area and for positioning Implement 120); 
recording an updated elevation of earth at the second location with a sensor mounted on the EV (see entire document, particularly fig. 1-3, Para [0043-0044, 0051, 0054-0055, 0067, 0070, 0072-0077] – teaching updating and storing the mapping data (and map) in a data-repository associated with Mission Computer 140).
Avitzur does not explicitly disclose through the invention, or is missing retrieving earth from a first of the locations within site with a tool physically coupled to the EV; navigating the tool to a second of the locations, the second location located a physical distance away from the first location; positioning a leading edge of the tool above a surface of the second location; releasing earth from the tool onto the surface of the second location.  
However, Clark teaches through the invention (see entire document), particularly in fig. 1-2, Para [0029-0033], system 14 with bucket 20 that retrieves/digs out material from one elevation and dumps the retrieved/dug out material onto or at another desired elevation.   
Clark further teaches through the invention (see entire document), particularly in abstract, control a sequence of bucket orientations whereby an implement system of the machine interacts with the material, responsive to the sensed values, wherein the Examiner finds that the above, in the Clark reference, teaches on “navigating the tool to a second of the locations, the second location located a physical distance away from the first location” in the instant application.
Clark further teaches through the invention (see entire document), particularly in fig. 1, Para [0016, 0019], a plurality of actuators, which may be hydraulic actuators, configured to move implement system 14 through a work cycle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Clark. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a sequence of bucket orientations whereby an implement system of the machine interacts with the material, responsive to the sensed values (see entire Clark document, particularly abstract).

As per claim 2, Avitzur further discloses through the invention (see entire document), elevation map that comprises an array of coordinate locations, each coordinate location of the array associated with an elevation of earth at that location (see entire document, particularly fig. 1-3, Para [0043, 0052, 0057, 0069]). 

As per claim 3, Avitzur further discloses through the invention (see entire document), earth at the first location that is at a higher elevation than earth at the second location (see entire document, particularly fig. 1-3, Para [0047-0054]). 

As per claim 7, Avitzur further discloses through the invention (see entire document), recording data with one or more sensors mounted on the EV; updating a virtual representation of the site based on the recorded data, the virtual representation representing the site as a coordinate space comprising a plurality of coordinates (see entire document, particularly Para [0041-0044]); and positioning the leading edge of the tool above the surface of the second location based on the updated virtual representation of the site (see entire document, particularly Para [0048-0052]). 

As per claim 9, Avitzur further discloses through the invention (see entire document), measuring the relative position by measuring the distribution of hydraulic pressure between the drive system and the tool, the distribution determining the orientation of the tool and the position of the EV within the coordinate space of the virtual representation (see entire document, particularly Para [0065-0067]). 

As per claim 10, Avitzur further discloses through the invention (see entire document), tracking the absolute position of the chassis within the coordinate space with a global positioning sensor mounted on the EV (see entire document, particularly Para [0042-0045, 0056-0060]); analyzing kinematic measurements to describe the hydraulic distribution of the EV, and determining the position of the tool relative to the chassis (see entire document, particularly Para [0065-0067]). 

As per claim 11, Avitzur further discloses through the invention (see entire document), measuring a quantity with a measurement sensor mounted on the EV and converting the measurement to an absolute position of the tool with a lookup table stored in the computer memory (see entire document, particularly Para [0069-0073]). 

Claim 12 withdrawn from consideration.  

As per claim 13, Avitzur further discloses through the invention (see entire document), generating, with the computer communicatively coupled to the EV, a comparison between the set of coordinates of the target elevation of the digital file and the updated elevation of the elevation map (see entire document, particularly Para [0075, 0085, 0090-0091]). 

As per claim 14, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, navigating, by the drive system, from the second location to the first location (see entire document, particularly Para [0083-0086, 0094-0096]); retrieving additional earth from the first location, and navigating, by the drive system, from the first location to the second location (see entire document, particularly Para [0083-0086, 0094-0096]). 

As per claim 15, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, navigating, by the drive system, from the second location to the dump pile (see entire document, particularly Para [0083-0086, 0094-0096]); releasing earth from the tool onto the surface of the dump pile; and navigating, by the drive system, from the dump pile to the first location (see entire document, particularly Para [0083-0086, 0094-0096]). 

As per claim 16, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, identifying a location in proximity to the second location at current elevations below the target elevation (see entire document, particularly Para [0083-0086, 0091-0096]); navigating, by the drive system, from the second location to the identified location; releasing earth from the tool onto the surface of the identified location; and navigating, by the drive system, from the identified location to the first location (see entire document, particularly Para [0083-0086, 0091-0096]). 

As per claim 17, Avitzur further discloses through the invention (see entire document), recording, by the spatial sensor mounted to the EV, the volume of earth released from the tool onto the surface of the second location without interrupting the movement of the tool along the surface of the second location (see entire document, particularly Para [0066, 0080-0084]). 

As per claim 22, Avitzur further discloses through the invention (see entire document), positioning the leading edge of the tool at the position in contact with the surface of the second location; and navigating the tool over the surface of the second location at a constant speed (see entire document, particularly Para [0063-0067, 0083-0087]). 

As per claim 23, Avitzur further discloses through the invention (see entire document), determining the distribution of hydraulic pressure to maintain the speed of the tool over the surface of the second location based on one or more of the following: a weight measurement for earth in the tool; and a representation of a geometry of the leading edge profile of the tool (see entire document, particularly Para [0039, 0052-0054]). 

2.	Claims 4-6, 8 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Avitzur and Clark, further in view of Paull (Pub. No.: US 2015/0081176A1).
As per claim 4, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from a computer controller physically coupled to the EV to a hydraulic system of the EV to allocate hydraulic pressure to allow the tool to be moved. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, Para [0045-0052, 0072, 0107, 0112], microprocessor 25 in commutation/connection with depth reference signal 30, sensors 20, positon sensor 15, the microprocessor 25 that sends voltage(s) to hydraulic pump to further actuate other system elements in accordance with reference signal 30 received; instructing to follow preprogrammed routines (e.g., 3D modeling profiles, geo-coordinate tracking, etc.); receiving a site plan and excavation instructions to level a surface in preparation for a foundation to be laid.   
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 5, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to move the EV towards the second location. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 6, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to open the tool; and sending an instruction from the computer controller 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, Para [0045-0052, 0072, 0107, 0112], microprocessor 25 in commutation/connection with depth reference signal 30, sensors 20, positon sensor 15, the microprocessor 25 that sends voltage(s) to hydraulic pump to further actuate other system elements in accordance with reference signal 30 received; instructing to follow preprogrammed routines (e.g., 3D modeling profiles, geo-coordinate tracking, etc.); receiving a site plan and excavation instructions to level a surface in preparation for a foundation to be laid.   
Paull further teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 8, Avitzur further discloses through the invention (see entire document), spatial sensor mounted on the tool (see entire document, particularly fig. 1-2, Para [0041-0042, 0065] – teaching positioning utility that may include, for example, at least one laser scanner, a radar scanner, or other detection and ranging means, which enables for example, to determine the position of EMM 110 in respect of one or more reference points located in the mission area or in the vicinity of the mission area; utilizing the data received from positioning utility (e.g. DGPS 150 and INS 160), for example, for navigating EMM 
Avitzur does not explicitly disclose through the invention, or is missing one or more sensors that comprise: an incline sensor mounted on the tool; a linear encoder mounted on the tool. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1, 15-16, Para [0080-0083, 0086, 0089, 0092], multiple angles to be set at separate points along the excavation (e.g., zero degrees for first ten feet, ten degree incline for the next ten feet, etc.), and/or that may be input to the system 400 from a software or an output of a software. For example, a 3D modelling or profiling software may define a complex excavation profile that the system 400 may receive and replicate using its sensors 15, 20, 465 and bucket 430; the desired angle that may be input by the operator through the display portion 480 and/or the joystick or like control interface 485.   
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 18, Avitzur further discloses through the invention (see entire document), measuring, by the spatial sensor mounted to the EV, a tool fill level describing the volume of earth within the tool; and responsive to measuring an amount of earth in the tool to be below a threshold amount (see entire document, particularly Para [0079-0083, 0093-0096]). 
Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to halt the movement of the tool over the surface of the second location.
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 19, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to position the leading edge of the tool such that earth within the tool is within a field of view of the sensor mounted to the EV. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally .

3.	Claims 20-21 and 24-28 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Avitzur and Clark, further in view of Congdon (Pub. No.: US 2008/0063473A1).
As per claim 20, Avitzur does not explicitly disclose through the invention, or is missing positioning the leading edge of the tool at a position in contact with the surface of the second location, contact with the surface of the second location detected by the measurement sensor mounted to the EV; positioning the leading edge of the tool at a position above the surface of the second location; and oscillating the leading edge of the tool between the position in contact with the surface and the second position above the surface to achieve a target compaction for earth at the second location, the target compaction representing a predetermined change in volume associated with earth at the second location. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0024-0027, 0050-0052], directly or indirectly determining net compaction energy imparted to the work material by compactor 10, or some other compaction state parameter of interest; in a hydrostatic drive compactor machine, for example, rolling resistance that may be computed based on sensed hydraulic pressure and flow rate to give an indication of the amount of machine energy imparted to the work material; sufficient compaction data that may be obtained via a single compactor pass across a given region; for instance, elevation data obtained via position signals that might be used to determine a relative elevation of compactor 10 and thus indicate compaction progress after one or more passes across a given region; during moving compactor 10, values indicative of a work material compaction response associated with the first region that may be sensed, for instance, via inputs from sensor 26, as well as values indicative of a work material compaction response associated with the second region; during or subsequent to moving compactor 10 across the respective regions, a work material compaction response for each of the regions that may be determined; association between the sensed values, and thus compaction response, and the location of the respective regions that may be achieved via position signal inputs received via receiver 24; the determinations of compaction response and relative position that may be carried out by electronic controller 30 or by a remote computer if desired.
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0018-0020, 0037, 0054-0056], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 21, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to adjust the position of the tool relative to the surface. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0018-0024], sensor 26 that may be coupled with electronic controller 30 via a communication line 31, whereas operator input device 20 may connect with electronic controller 30 via another communication line 35, and receiver 24 may connect with electronic controller 30 via yet another communication line 33; compactor 10 that may include an articulation joint 42 coupling first and second frame units 12 and 13, and may further include a steering system 44 such as an articulation steering system configured to steer compactor 10 during operation; during or subsequent to moving compactor 10 across the respective regions, a work material compaction response for each of the regions that may be 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 24, Avitzur does not explicitly disclose through the invention, or is missing releasing, from the EV, a compaction probe below the surface of the second location; and measuring, by a compaction sensor mounted to the EV, a number of particles transmitted through the earth from the probe. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0021-0024], sensed rolling resistance that may indicate a relative compaction state of work material across which compactor 10 is moved; successive or periodic measurements, either direct or indirect, of relative compaction state or another work material compaction parameter that may be understood as defining a compaction response of the work material as compactor 10 is passed across a work area or region thereof.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine 

As per claim 25, Avitzur does not explicitly disclose through the invention, or is missing receiving, from the computer memory communicatively coupled to the EV, a target compaction for earth at the second location and a compaction graph relating the target compaction with a change in a volume for earth at the second location, the change in volume representing a difference between the volume of earth at the second location before positioning the tool beneath the ground surface and after navigating the tool over the surface of the second location; measuring a current change in volume of earth at the second location using the spatial sensor mounted to the EV; and determining a current compaction level of earth at the second location based on the target compaction of the accessed graph and the current change in volume of earth at the second location. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], relatively poor closeness of fit that may indicate an aberrant condition such as an over compacted state.; if the work material is over compacted, that it may be damaged by successive compactor passes; the work material that may become brittle as it increases in density, resulting in failure, loosening or loss of compaction; thus, if over compaction is apparent or appears likely, an aberrant compaction response that may exist for a particular region of the work area, and hence, a compaction response disconformity, if other regions exhibit different compaction response.
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 26, Avitzur does not explicitly disclose through the invention, or is missing identifying a type of earth at the second location, the types of earth including one or more of the following: soil, clay, and gravel. 
However, Congdon teaches through the invention (see entire document), particularly in Para [0020], "work material" that should be broadly construed herein, as the teachings of the present disclosure are considered to be generally applicable to most, if not all work material types,… soil, sand, gravel, concrete, asphalt, landfill trash, mixtures including any of the foregoing, etc., all contemplated as work materials suitable for use in worksite preparation via the methods and systems described herein.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 27, Avitzur does not explicitly disclose through the invention, or is missing a density measurement for earth before compaction at the second location; a density measurement for earth after compaction at the second location; a soil cohesion measurement; and a particle size measurement for earth within the tool. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0021-0024], sensed rolling resistance that may indicate a relative compaction state of work material across which compactor 10 is moved; successive or periodic measurements, either direct or indirect, of relative compaction state or another work material compaction parameter that may be understood as defining a compaction response of the work material as compactor 10 is passed across a work area or region thereof.
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 28, Avitzur does not explicitly disclose through the invention, or is missing compacting a plurality of sample of earths to a plurality of target compactions with the tool of the EV; recording the volume of each target compaction of the plurality with the spatial sensor mounted to the EV; determining a change in volume for each target compaction based on an initial volume measurement for each sample with the computer communicatively coupled to the EV; and generating a compaction graph relating the plurality of target compactions to the changes in volume. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662